Order entered March 11, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00132-CV

        BIJAL MODI, M.D., TEXAS ONCOLOGY, P.A., COSTCO WHOLESALE
               CORPORATION, AND D.A. VINSON, R.PH, Appellants

                                              V.

          MICHAEL L. CHAUVENET AND MARY ANN BRANHAM, Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-08188

                                          ORDER
       Before the Court is appellants’ Costco Wholesale Corporation and D.A. Vinson, R.PH

unopposed motion to dismiss due to settlement. We GRANT the motion and ORDER the appeal

of Costco Wholesale Corporation and D.A. Vinson, R.PH dismissed. See TEX. R. APP. P.

42.1(a)(1).


       The appeal of Bijal Modi, M.D. and Texas Oncology, P.A. remains pending. Appellants’

brief along with a motion to extend time is due by March 16, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE